Order issued March 10, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                              ————————————
                               NO. 01-15-00218-CV
                            ———————————
                       IN RE TRACY M. GIBBS, Relator


          Original Proceeding on Petition for Writ of Habeas Corpus


                                     ORDER

      Relator has filed a petition for writ of habeas corpus and requested

temporary relief.*

      The Court is of the opinion that relator’s petition requires further

consideration. See TEX. R. APP. P. 52.8(b). Accordingly, the Court grants the

relator’s request for temporary relief. The Sheriff of Harris County is hereby

*
      The underlying case is In the interest of [C.M.G.], cause number 2001-25797,
      pending in the 257th District Court of Harris County, Texas, the Hon. Judy Warne
      presiding.
ordered to discharge relator from custody on relator executing and filing with the

Sheriff of Harris County a good and sufficient bond, conditioned as required by

law, in the amount of $500.00. See TEX. R. APP. P. 52.8(b)(3). This order will

remain in effect until the case in this Court is finally decided or until further order

from this Court.

      It is further ordered that the real party in interest shall have until March 24,

2015 to file a response brief, if any. See TEX. R. APP. P. 52.4, 52.8(b)(1).



Judge’s signature: /s/ Chief Justice Sherry Radack

Date: March 10, 2015




                                          2